Citation Nr: 1452322	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2000 to March 2001.  He served on active duty with the Unites States Navy from March 2001 to June 2001.  He received an uncharacterized discharge/entry level separation from each period of service.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the September 2014 hearing transcript.  Otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding records and to afford the Veteran another VA examination and medical opinion.  

First, remand is required to attempt to obtain Social Security Administration (SSA) records.  The Veteran's electronic folder in VBMS includes a copy of a January 2010 decision by the SSA awarding him disability benefits.  Although the decision and notification letter are of record, copies of the medical records underlying the decision have not been requested or obtained.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, any identified, outstanding treatment records should be obtained.

Second, remand is required for an examination and clarifying medical opinions.  The Veteran asserts that his current psychiatric disorder is related to the hostile environment he was subjected to during basic training with the Marine Corps.  See September 2014 Hearing Transcript (Tr.) at 2.  He feels that he was treated harshly, physically abused, and ridiculed for his religious beliefs.  See id.  His service records reflect the he had difficulty adapting to the stress of recruit training and that he associated his recruit treating with his abusive childhood.  See February 2001 Service Personnel Records.  It was noted that he came from a chaotic, destructive home and was diagnosed with a personality disorder, not otherwise specified.  See February 2001 psychological evaluation.  Discharge was recommended for failing to adapt.  He received mental health counseling in April 2001, during his service with the Navy; however, no psychiatric diagnosis was given.  Instead, an occupational problem was diagnosed.  

In January 2009, the Veteran was hospitalized after expressing suicidal and homicidal ideation.  The intake records reflect he reported having flashbacks of the mistreatment he received in the Marines.  He was diagnosed with PTSD and impulse control disorder.  It was noted that the experiences he faced as a child were likely reactivated during boot camp.  In February 2009, he was diagnosed with major depressive disorder with psychotic features, intermittent explosive disorder, a learning disorder, and PTSD.  A note was made to rule out a personality disorder.  Subsequent records show a past history of bipolar disorder, and diagnoses of schizophrenia and a mood disorder in 2009.  See July 2009 Lakeland Healthcare.  A September 2009 record from Intercare Community Health Network indicates a diagnosis of schizoaffective disorder.  In a December 2010, Dr. T.A. noted diagnoses of PTSD and depression with psychotic features.  

The report of a December 2010 VA examination reflects the Veteran's reports of being subjected to verbal and emotional abuse during boot camp.  He also described experiencing childhood abuse.  The examiner indicated that the Veteran met the criteria for a diagnosis of PTSD, but only diagnosed schizoaffective disorder on Axis I.  He then stated that the Veteran met the criteria for several psychiatric disorders and that it was difficult to account for which effects were due to one disorder as opposed to another.  The examiner did not provide any clarification as to which disorders the Veteran had and did not provide any opinion pertaining to etiology.  Therefore, the Board finds that another VA examination and opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Tennessee Valley Healthcare System.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

After examining the Veteran and reviewing the record, the examiner must identify all current psychiatric disorders found on examination, to include any personality disorders.  If any previously diagnosed disorder, to include major depressive disorder, bipolar disorder, intermittent explosive disorder, and schizoaffective disorder, is not found on examination, address the prior diagnoses of record.

a.  If the PTSD diagnosis is deemed appropriate, the examiner must identify the stressor or stressors upon which the diagnosis is based.  

b.  As to other diagnosed psychiatric disorders, the examiner must provide an opinion regarding each diagnosed disorder whether it is at least as likely as not that each diagnosed disorder is etiologically related to service.  The examiner must also comment on whether the Veteran exhibited early manifestations of the diagnosed disorders during service.  

c.  If a personality disorder is diagnosed, the examiner must provide an opinion whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability?  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



